Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.
 
Status of Claims
Claims 1-4, 16-25, 27, 29-37, and 40-48 are pending as of the response and amendments filed on 4/8/22. Claims 5-15, 26, 28, and 38-39 have been canceled, claims 46-48 have been newly added. 
The 102(a)(1) rejection over Lanzarini, as evidenced by Ilic is withdrawn in view of the amendments.
The 103 rejection of claims 38-40 as being unpatentable over Lanzarini as evidenced by Ilic, in view of White; and the 103 rejection of claims 3, 22, 25, and 29-37 as being unpatentable over Lanzarini as evidenced by Ilic, in view of Muschitz are withdrawn in view of the amended claims, and in consideration of the evidenced for improved efficacy for reducing plasma intact parathyroid hormone (iPTH) levels in a patient population having a BMI greater than 30 and vitamin D insufficiency with an oral sustained release capsule comprising 25-hydroxyvitamin D3 in a waxy carrier, in a wax matrix, compared to an immediate release 25-hydroxyvitamin D3 oral formulation (see 1.132 declaration filed on 4/8/22, wherein Rayaldee® represents the sustained release oral capsule formulation; specifically see p. 2, results in last para). 
New rejections under 35 USC 112(b) and 35 USC 112(d) are made upon consideration of the amended claims, discussed below.
Claims 1-4, 16-25, 27, 29-37, and 40-48 were examined. Claims 1-4, 16-21, 23-25, 27, 29-37, and 43-48 are allowed. Claims 22 and 40-42 are rejected. 


Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the method of claim 1, comprising administering the 25-hydroxyvitamin D pre-surgery. However, claim 1 specifies that 25-hydroxyvitamin D is administered as 25-hydroxyvitamin D3. As 25-hydroxyvitamin D is defined by Applicants to include additional forms  such as 25-hydroxyvitamin D2, and 25-hydroxyvitamin D4 (para [0025]), the limitations of claim 22 appear broader than claim 1. There is insufficient antecedent basis for 25-hydroxyvitamin D compounds outside of 25-hydroxyvitamin D3 in the claim. 
Claim 40 recites the method of claim 1, wherein the oral dosage form comprises an amount of 25-hydroxyvitamin D in a range of 1 µg to 1000 µg. However, claim 1 specifies that 25-hydroxyvitamin D is administered as 25-hydroxyvitamin D3. As 25-hydroxyvitamin D is defined by Applicants to include additional forms  such as 25-hydroxyvitamin D2, and 25-hydroxyvitamin D4, the limitations of claim 40 appear broader than claim 1. There is insufficient antecedent basis for 25-hydroxyvitamin D compounds outside of 25-hydroxyvitamin D3 in the claim. 
Claim 41 recites the limitation "the method of claim 1, wherein the 25-hydroxyvitamin D comprises one or more compounds selected from 25-hydroxyvitamin D2 and 25-hydroxyvitamin D3".  However, claim 1 specifies that 25-hydroxyvitamin D is administered as 25-hydroxyvitamin D3. There is insufficient antecedent basis for the limitation of 25-hydroxyvitamin D2 in the claim. Claim 42 is similarly rejected as claim 42 depends directly from claim 41. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 depends indirectly from claim 1, and recites the limitation wherein the 25-hydroxyvitamin D comprises 25-hydroxyvitamin D3.  However, this limitation is already recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 1-4, 16-25, 27, 29-37, and 40-48 were examined. Claims 1-4, 16-21, 23-25, 27, 29-37, and 43-48 are allowed. Claims 22 and 40-42 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627